DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US Patent Application Publication No. 2004/0254472).

Regarding claim 1, McQuilkin teaches a monitoring system (Fig. 1), comprising:
an infrared detector comprising a field of view (field of view 18 of thermal imaging device, thus infrared detector [Paragraphs 57-61]), the infrared detector detecting temperature data from the field of view (said thermal imaging device detecting temperature from the field of view [Paragraphs 57-61]) and providing a signal indicative of at least a detected temperature of a subject within the field of view (temperature of subject 20 is determined by the thermal imaging device [Paragraphs 57-61]);
a tab comprising a tab temperature (any of black body temperature references 12, 14, and 16, thus a tab comprising temperature [Paragraphs 57-61]), wherein the tab is at least partially positioned within the field of view of the infrared detector (any of the tabs 12-16 are comprised within the field of view 18 of the thermal imaging device [Paragraphs 57-61]) such that the infrared detector detects the tab and emits a signal indicative of a detected temperature of the tab (the thermal imaging device determining the temperature from each of the tabs 12-16 [Paragraph 57]);
a temperature sensor secured to the tab, the temperature sensor detecting the tab temperature and providing a signal indicative of a reference temperature (each of the tabs 12-16 comprise its own reference temperature being set below and/or above skin temperature, based on their own temperature sensors 30 and 32 as in Fig. 3 [Paragraphs 57-58, 61]); and
a control unit communicatively coupled to [(controllers 34, 36), cause the control unit to:
compute a net value between the detected temperature of the subject and the detected temperature of the tab (Eq. 4 comprises a net value (TS-TA) between skin temperature and ambient temperature, thus a person having ordinary skills in the art would recognize that the ambient temperature is the temperature in the tabs detected by the thermal imaging device [Paragraphs 94, 101]); and
calculate a core temperature of the subject by combining the net value with the reference temperature (it is disclosed that for increasing the accuracy in the 
Although not explicitly recited about [control unit communicatively coupled] to the infrared detector, McQuilkin discloses that thermal data is being processed by signal processing [Paragraphs 25, 28].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the system implicitly comprises a controller/processor coupled to each of the modules (as taught by McQuilkin) for the purpose of analyzing modules’ data.

Regarding claim 2, McQuilkin further teaches the monitoring system of claim 1, wherein the core temperature of the subject calculated by the control unit is within ± 0.50 Celsius of an actual temperature ([Paragraph 69]).

Regarding claim 3, McQuilkin further teaches the monitoring system of claim 1, further comprising a remote station, wherein the control unit is coupled to the remote station (data about the acquired temperatures are informed to remote entities [Paragraph 25]).

Regarding claim 4, McQuilkin further teaches the monitoring system of claim 3, wherein the computer readable and executable instructions, when executed by the processor, transmit a signal indicative of the core temperature to the remote station (data about the acquired temperatures are informed to remote entities 

Regarding claim 5, McQuilkin further teaches the monitoring system of claim 4, wherein the remote station receives the signal indicative of the core temperature from the control unit and determines a variance between the core temperature of the subject and a baseline temperature of the subject (it is disclosed that one of the purposes is to identify fever on patients from the core temperature, thus a person having ordinary skills in the art would recognize that a variance is determined from a baseline temperature [Paragraph 21]).

Regarding claim 6, McQuilkin further teaches the monitoring system of claim 5, wherein the baseline temperature is an initial core temperature determined by the monitoring system and stored in the remote station at initialization of the monitoring system (core temperature To is modified based on different parameters such as emissivity [Paragraphs 56, 71] which is applied in Eqs. 1-6; thus a person having ordinary skills in the art would recognize that the baselines are determined by the core temperatures).

Regarding claim 7, McQuilkin further teaches the monitoring system of claim 5, wherein the baseline temperature is input into the remote station by an operator (a person having ordinary skills in the art would recognize that thresholds are being determined and inputted by the physicians and administrators of the system).

Regarding claim 8, McQuilkin further teaches the monitoring system of claim 5, wherein the remote station emits an alarm signal when the variance between the core temperature of the subject and the baseline temperature of the subject is greater than a threshold ([Paragraph 18]).

Regarding claim 9, McQuilkin further teaches the monitoring system of claim 8, wherein the alarm signal is transmitted from the remote station to a handheld device (since the alarm is being transmitted to medical personnel, a person having ordinary skills in the art would recognize that this alarm is also transmitted to mobile devices [Paragraph 25]).

Regarding claim 10, McQuilkin further teaches the monitoring system of claim 1, wherein the tab has an emissivity greater than or equal to 0.90 ([Paragraph 61]).

Regarding claim 11, McQuilkin further teaches the monitoring system of claim 1, wherein the infrared detector comprises a long wave infrared camera ([Paragraph 53]).

Regarding claim 12, McQuilkin further teaches the monitoring system of claim 1, wherein the infrared detector periodically detects temperature data from the field of view at a predetermined interval and the temperature sensor periodically detects the tab temperature of the tab at the predetermined interval ([Paragraph 71]).

Regarding claim 13, McQuilkin further teaches the monitoring system of claim 1, further comprising an ambient sensor communicatively coupled to the control unit, wherein the ambient sensor is configured to measure an ambient temperature adjacent to the field of view (Eq. 4 comprises a net value (TS-TA) between skin temperature and ambient temperature [Paragraphs 94, 101]).

Regarding claim 14, McQuilkin further teaches the monitoring system of claim 13, wherein the computer readable and executable instructions, when executed by the processor, further cause the processor to calibrate the detected temperature of the subject and the detected temperature of the tab based on the ambient temperature ([Paragraphs 28, 51, 53]).

Regarding claim 15, McQuilkin teaches a method for monitoring a core temperature of a subject using a system (Fig. 1) comprising an infrared detector (field of view 18 of thermal imaging device, thus infrared detector [Paragraphs 57-61]), a temperature sensor (each of the tabs 12-16 comprise its own reference temperature being set below and/or above skin temperature, based on their own temperature sensors 30 and 32 as in Fig. 3 [Paragraphs 57-58, 61]), and a tab (any of black body temperature references 12, 14, and 16 [Paragraphs 57-61]), the method comprising:
capturing thermal images of a [(said thermal imaging device detecting temperature from the field of view based on thermal images [Paragraphs 28, 57-61]), the [, wherein the thermal images comprise a plurality of pixels ([Paragraphs 27, 53, 55]) corresponding to at least a detected temperature of the subject (temperature of subject 20 is determined by the thermal imaging device [Paragraphs 57-61]) and a detected temperature of the tab (the thermal imaging device determining the temperature from each of the tabs 12-16 [Paragraph 57]);
measuring a reference temperature of the tab with the temperature sensor positioned on the tab (each of the tabs 12-16 comprise its own reference temperature being set below and/or above skin temperature, based on their own temperature sensors 30 and 32 as in Fig. 3 [Paragraphs 57-58, 61]);
determining a difference between the detected temperature of the subject and the detected temperature of the tab from the thermal images (Eq. 4 comprises a net value (TS-TA) between skin temperature and ambient temperature, thus a person having ordinary skills in the art would recognize that the ambient temperature is the temperature in the tabs detected by the thermal imaging device [Paragraphs 94, 101]); and
computing the core temperature of the subject by adding the difference to the reference temperature of the tab (it is disclosed that for increasing the accuracy in the determination of the core temperature, obtained temperature should be combined with the reference temperatures (i.e. tabs temperature) [Paragraphs 27, 51, 56]).
Although not explicitly recited about target [area], McQuilkin discloses that thermal data is obtained by field of view [Paragraphs 57-31].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the field of view 

Regarding claim 16, McQuilkin further teaches the method of claim 15, further comprising initiating an alert in response to the core temperature of the subject exceeding a predetermined threshold, wherein the alert comprises at least one of an audible message, a visual display, and a tactile feedback ([Paragraph 18]).

Regarding claim 17, McQuilkin further teaches the method of claim 15, further comprising calibrating the detected temperature of the subject and the detected temperature of the tab with an ambient temperature of the target area, wherein the ambient temperature is measured by an ambient sensor ([Paragraphs 28, 51, 53]).

Regarding claim 18, McQuilkin teaches a monitoring system (Fig. 1) comprising:
an infrared detector configured to capture thermal images of a [target] area (field of view 18 of thermal imaging device, thus infrared detector [Paragraphs 57-61]);
a tab positioned within the [target] area (any of black body temperature references 12, 14, and 16, thus a tab comprising temperature [Paragraphs 57-61]) such that the infrared detector is configured to capture thermal images of the tab (said thermal imaging device detecting temperature from the field of view based on thermal images [Paragraphs 28, 57-61]);
a temperature sensor positioned on the tab and configured to measure a temperature of the tab (the thermal imaging device determining the temperature from each of the tabs 12-16 [Paragraph 57]); and
an ambient sensor configured to measure an atmospheric temperature adjacent to the [target] area (Eq. 4 comprises a net value (TS-TA) between skin temperature and ambient temperature, thus a person having ordinary skills in the art would recognize that the ambient temperature is the temperature in the tabs detected by the thermal imaging device [Paragraphs 94, 101]).
Although not explicitly recited about target [area], McQuilkin discloses that thermal data is obtained by field of view [Paragraphs 57-31].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the field of view is a target area (as taught by McQuilkin) for the purpose of analyzing data at specific zones.

Regarding claim 19, McQuilkin further teaches the monitoring system of claim 18, further comprising a processor in communication with the infrared detector, the temperature sensor, and the ambient sensor, the processor configured to:
analyze thermal data from the infrared detector corresponding to a subject within the target area and the tab (thermal imaging device detecting temperature from the field of view based on thermal images [Paragraphs 28, 57-61]) to detect a temperature of the subject (temperature of subject 20 is determined by the thermal imaging device [Paragraphs 57-61]) and the tab (the thermal imaging device ;
analyze thermal data from the temperature sensor corresponding to the tab to detect a reference temperature of the tab (each of the tabs 12-16 comprise its own reference temperature being set below and/or above skin temperature, based on their own temperature sensors 30 and 32 as in Fig. 3 [Paragraphs 57-58, 61]);
analyze thermal data from the ambient sensor to detect the atmospheric temperature (Eq. 4 comprises a net value (TS-TA) between skin temperature and ambient temperature, thus a person having ordinary skills in the art would recognize that the ambient temperature is the temperature in the tabs detected by the thermal imaging device [Paragraphs 94, 101]);
compute a corrected temperature of the subject and the tab by calibrating ([Paragraphs 28, 51, 53]) the detected temperatures of the subject and the tab with the atmospheric temperature (Eq. 4 comprises a net value (TS-TA) between skin temperature and ambient temperate, thus a person having ordinary skills in the art would recognize that the ambient temperature is the temperate in the tabs detected by the thermal imaging device [Paragraphs 94, 101]); and
compute a core temperature of the subject by adding the reference temperature of the tab to a difference between the corrected temperatures of the subject and the tab (it is disclosed that for increasing the accuracy in the determination of the core temperature, obtained temperature should be combined with the reference temperatures (i.e. tabs temperature) [Paragraphs 27, 51, 56]).

Regarding claim 20, McQuilkin further teaches the monitoring system of claim wherein the processor is configured to generate monitoring information relating to the core temperature of the subject (), wherein the monitoring information comprises an alert generated in response to the processor determining the core temperature exceeds a predetermined temperature threshold (data about the acquired temperatures are informed to remote entities [Paragraph 25]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

September 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633